Citation Nr: 1617086	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  14-05 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to August 1973 and from January 1991 to March 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for hypertension and a right knee disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

In November 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to a rating in excess of 70 percent for PTSD is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 70 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  
An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In November 2015, the Veteran indicated in writing that he was not seeking an increase beyond the rating conferred in his January 2014 rating decision, which assigned a 70 percent disability evaluation effective from the date of his initial claim in February 2009.  The Board has construed this to be a withdrawal of the appeal for entitlement to a rating in excess of 70 percent.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal and the issue must be dismissed. 


ORDER

The appeal for entitlement to a disability rating in excess of 70 percent for PTSD is dismissed.


REMAND

In a September 2015 decision, the RO denied entitlement to service connection for a right knee disability.  The Veteran was notified of the decision in the same month.  A notice of disagreement (NOD) was submitted in November 2015.  To date, the RO has not provided the Veteran with a statement of the case (SOC) in response to the NOD.  Because the NOD placed this issue in appellate status, the case must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Next, the Board notes the Veteran initiated a claim for hypertension in April 2011.  At that time, the Veteran asserted his hypertension may have been caused or aggravated by his PTSD.  In May 2011, the Veteran underwent an initial VA examination, wherein he was diagnosed with essential hypertension.  Following his examination, the examiner stated the Veteran had a positive family history for hypertension, and that PTSD is not a "recognized cause for sustained hypertension."  The examiner then stated he did not believe the Veteran's hypertension was due to his PTSD.  Thereafter, the examiner then provided two addendum medical opinions in September 2013.  On September 11, 2013, the examiner stated he reviewed his previous examination conducted over two years prior, as well as the Veteran's claims file and outpatient treatment records in CPRS.  Although he noted the Veteran was taking "slightly more medication" than in May 2011, the examiner determined this was the normal progression of essential hypertension.  The examiner also went on to reiterate his belief that medical evidence does not indicate PTSD is a recognized cause of hypertension.  In a September 25, 2013 statement, the examiner determined the Veteran's hypertension was "less likely than not" aggravated beyond the condition's natural progression by his PTSD with depression.  The examiner again indicated that studies do not indicate PTSD or depression cause permanent elevation of blood pressure, or permanent aggravation of hypertension.  

In an October 2015 brief, the Veteran's representative cited to a medical text book, a medical study, as well as several medical websites, which he asserted established evidence of a causal relationship between PTSD and hypertension.  

Thereafter, in November 2015, the RO obtained a medical opinion from a physician that had not previously examined the Veteran.  The examiner indicated a review of the medical literature shows hypertension is "slightly more prevalent" in individuals with PTSD, but the examiner then stated there is no definite psychological connection.  The examiner also stated the medication taken by the Veteran for his PTSD is not documented to cause or aggravate hypertension.  The examiner wholly failed to discuss the above-noted medical evidence provided by the Veteran, and also failed to cite to any studies in support of her own conclusions.  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, the November 2015 examiner referenced uncited supporting data, and failed to consider the medical evidence provided by the Veteran.    

Additionally, in a statement recently submitted in December 2015, the Veteran asserted new theories of potential entitlement to service connection for hypertension.  Specifically, he indicated he was service-connected for diabetes mellitus with consequential peripheral neuropathy, and intimated these disabilities may have caused his hypertension.  He also asserted his hypertension may be the result of his conceded Agent Orange exposure, or alternatively, salty foods in service.  To date, the RO has not addressed these alternate theories of entitlement.  Based on the above-noted examination insufficiencies, as well as the new potential entitlement theories, the Board finds a new examination is warranted.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, this case is REMANDED to the RO for the following actions: 

1.  An SOC on the issue of entitlement to service connection for a right knee disability should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this issue, the RO should ensure that all indicated development is completed before the case is returned to the Board. 

2.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, the RO should afford the Veteran a VA examination by an examiner with sufficient expertise to address the etiology of the Veteran's hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether the Veteran's hypertension at least as likely as not (a 50 percent probability or greater): 

a)  originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his reports of increased sodium in service and conceded Agent Orange exposure; 

b)  was caused by his service-connected PTSD with depression; 

c)  was permanently worsened by his service-connected PTSD with depression;

d)  was caused by his service-connected diabetes mellitus; 

e)  was permanently worsened by his service-connected diabetes mellitus;

f)  was caused by his service-connected peripheral neuropathy; or

g)  was permanently worsened by his service-connected peripheral neuropathy.

The examiner must provide a complete rationale for all proffered opinions.  In this respect, the examiner must discuss and consider the Veteran's competent lay statements. 

4.  The RO should also undertake any other indicated development.

5.  Finally, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
 T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


